Case 2:18-cv-14133-DMM Document 17 Entered on FLSD Docket 12/07/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

                        CASE NO.: 2:18-CV-14133-MIDDLEBROOKS/MAYNARD

  DAVID POSCHMANN,

           Plaintiff,
  vs.

  RLV TREASURE COAST, L.P.,

        Defendant.
  _________________________________________/

                                   NOTICE OF SETTLEMENT

           Defendant, RLV TREASURE COAST, L.P., on behalf of all parties, hereby advises the

  Court that the parties have reached a settlement of the above-styled claim. The parties are in the

  process of preparing a formal settlement agreement, and respectfully request that the Parties be

  permitted twenty-one (21) days to file with the Court a Joint Stipulation of Dismissal with

  Prejudice to allow the Parties sufficient time to complete their respective obligations under the

  agreement prior to dismissal of the action.

  Dated: December 7, 2018.                      Respectfully submitted,

                                                By: /s/ Shayla N. Waldon_____________________
                                                   Arlene K. Kline (Florida Bar No. 104957)
                                                   E-mail: arlene.kline@akerman.com
                                                   Shayla N. Waldon (Florida Bar No. 105626)
                                                   E-mail: shayla.waldon@akerman.com
                                                   AKERMAN LLP
                                                   777 South Flagler Drive
                                                   Suite 1100 West Tower
                                                   West Palm Beach, FL 33401-6183
                                                   Telephone: (561) 653-5000
                                                   Facsimile: (561) 659-6313

                                                   Counsel for Defendant
                                                   RLV Treasure Coast, L.P.



  47178756;1
Case 2:18-cv-14133-DMM Document 17 Entered on FLSD Docket 12/07/2018 Page 2 of 2



                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 7, 2018, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel and parties of record identified on the below Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.


                                         By:     /s/ Shayla N. Waldon
                                                 Shayla N. Waldon
                                                 Florida Bar No. 105626



                                           SERVICE LIST

                          David Poschmann v. RLV Treasure Coast, L.P.
                     Case No.: 2:18-CV-14133-MIDDLEBROOKS/MAYNARD

                     United States District Court, Southern District of Florida
                                        Fort Pierce Division

   Drew M. Levitt, Esq.
   E-mail: dml2@bellsouth.net
   Lee David Sarkin, Esq.
   E-mail: lsarkin@aol.com
   4700 NW Boca Raton Blvd., Suite 302
   Boca Raton, FL 33431
   Telephone: (561) 994-6922
   Facsimile: (561) 994-0837

   Attorneys for Plaintiff, David Poschmann
   (via CM/ECF)




  47178756;1
